141 S.E.2d 867 (1965)
264 N.C. 453
Mary Sikes YORK
v.
Clarence E. MURPHY and Dorothy Rogers Murphy.
No. 691.
Supreme Court of North Carolina.
May 19, 1965.
*868 James C. Bowman, Southport, for plaintiff appellee.
Hogue, Hill & Rowe, by C. D. Hogue, Jr., Ronald D. Rowe, Wilmington, for defendant appellants.
HIGGINS, Justice.
The plaintiff alleged her fall and the resulting injuries were proximately caused by the negligent failure of the defendants to provide for the plaintiff, an invitee, a reasonably safe means by which to enter and leave their business office. Specifically she insists the five and one-half inch step in the concrete walk was insufficiently lighted on the occasion of her injury and hence was unsafe.
The evidence in the record is sufficient to warrant the finding the plaintiff, on the occasion of her injury, was an invitee. The defendants were under the duty, therefore, "to exercise ordinary care to keep the premises in a reasonably safe condition and to `give warning of hidden perils or unsafe conditions in so far as can be ascertained by reasonable inspection.'" Jones v. Pinehurst, 261 N.C. 575, 135 S.E.2d 580; Shaw v. J. F. Ward Co., 260 N.C. 574, 133 S.E.2d 217; Garner v. Atlantic Greyhound Corp., 250 N.C. 151, 108 S.E.2d 461.
Each personal injury action must be decided on its own facts. Seldom do we find two cases factually alike. Nevertheless, court decisions serve to locate, with some degree of distinctness, the dividing line separating the cases in which the facts are sufficient, from those in which they are insufficient, to permit a finding of actionable negligence. This Court has held, "The mere fact that the plaintiff fell and suffered injuries * * * when she stepped from the *869 higher to the lower level * * * raises no inference of negligence against the defendant. * * * Generally, in the absence of some unusual condition, the employment of a step by an owner of a building because of a difference between levels is not a violation of any duty to invitees. * * * `Different floor levels in public and private buildings, connected by steps, are so common that the possibility of their presence is anticipated by prudent persons. The construction is not negligent unless, by its character, location, or surrounding circumstances a reasonably prudent person would not be likely to expect or see it.'" Reese v. Piedmont, Inc., 240 N.C. 391, 82 S.E.2d 365.
The plaintiff entered the defendants' office from her automobile parked a few feet to the left of the door. In leaving she turned right and encountered the step eight feet from the office. She was, or should have been, familiar with her surroundings. She lived one block away. She had been a guest in the hotel on three occasions. On one occasion she had occupied a room on the second floor. The stairway to and from that room joined the concrete walk at the step. "When a person has knowledge of a dangerous condition, a failure to warn him of what he already knows is without significance." Jones v. Douglas Aircraft Co., 253 N.C. 482, 117 S.E.2d 496; Petty v. Cranston Print Works Co., 243 N. C. 292, 90 S.E.2d 717.
According to plaintiff's evidence, she entered defendants' office "when it was getting dark." The defendant was already there. He was still there when she left after a stay of about 30 minutes. She had moved approximately eight feet from the door before she fell. She was timing the events. The sequence allowed the defendant at most a very few seconds in which to provide additional light on the plaintiff's pathway to her automobile. Apparently the plaintiff's need for more light occurred neither to her nor to Mr. Murphy, the defendant. Failure to turn on more light in so short a time can not serve as a sound basis for actionable negligence in this case.
The motion for nonsuit should have been allowed.
Reversed.